    Case 2:20-cv-00105-MHT-JTA Document 30 Filed 04/19/21 Page 1 of 1




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


MELLIE DUDLEY,                     )
                                   )
        Plaintiff,                 )
                                   )       CIVIL ACTION NO.
        v.                         )         2:20cv105-MHT
                                   )              (WO)
AMERICAN FAMILY CARE,              )
INC.,                              )
                                   )
        Defendant.                 )

                               JUDGMENT

       Pursuant to the joint stipulation of dismissal (Doc.

29), it is the ORDER, JUDGMENT, and DECREE of the court

that    this   cause   is    dismissed     in   its    entirety     with

prejudice and with the parties to bear their own costs.

       All pending motions are denied as moot.

       The clerk of the court is DIRECTED to enter this

document on the civil docket as a final judgment pursuant

to Rule 58 of the Federal Rules of Civil Procedure.

       This case remains closed.

       DONE, this the 19th day of April, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
